Citation Nr: 1331218	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for optic atrophy and left eye temporal pallor with legal blindness, to include as secondary to MS.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

The Board notes that the Veteran submitted additional evidence consisting of a February 2013 VA treatment note in March 2013 without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  However, as his claims are being remanded, the AOJ will have an opportunity to review the recently submitted document such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board has reviewed the Veteran's Virtual file, but it does not contain any evidence not contained in the paper file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that VA fulfills its duties to notify and assist the Veteran in order to create a complete record upon which to decide his claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially finds that a remand is necessary to obtain outstanding pertinent medical evidence.  The Veteran has contended that service treatment records documenting headaches, blurred vision, and musculoskeletal pain constitute evidence that his MS began in service or shortly thereafter.  In this regard, pertinent regulations (38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013)) direct that service connection may be awarded for MS that manifests within seven years of separation from active duty service - which, in this case, would be prior to June 1991.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Unfortunately, the claims file does not contain any medical evidence generated at the time of the Veteran's initial diagnosis, which is inconsistently identified in the claims file (i.e., 1990s, late 1990s, and 2001), or within seven years of his separation from service (despite his report of intervening back treatment). 

Specifically, although the claims file contains treatment records from the Wilkes-Barre VA Medical Center (VAMC) dating from August 13, 2008 to September 15, 2009, those records are more than four years old and they reflect that the Veteran received prior treatment at the VAMC in Baltimore, Maryland.  Further, the Veteran reported receiving treatment for his back at St. Luke's Hospital (Bethlehem, Pennsylvania) and DePaul Hospital (Norfolk, Virginia) in 1985 and 1988, respectively.  He has also identified multiple subsequent private providers of treatment for his MS and eye: Hershey Medical Center; Lehigh Valley Medical Center; Good Shepherd Long Term Care; and two neurologists - Doctors Jones and Byrd.  Although the claims file contains letters from the neurologists, no treatment notes are of record.  Therefore, the AOJ should obtain any outstanding records of VA treatment, provide the Veteran with authorization forms for the release of any pertinent private records, and associate any available records with the claims file before appellate review proceeds.

The Board also finds that a clarifying medical opinion is needed.  VA afforded the Veteran a VA neurological disorders examination in September 2009.  That examiner opined that MS was "unlikely to have originated while he was in the service," but did not directly address the seven year presumptive period.  Further, the examiner did not discuss the August 2009 opinion by a VA ophthalmology examiner that in-service headaches and blurred vision were "the first signs of multiple sclerosis," did not have access to all relevant case facts (as none of the outstanding records identified above were associated with the claims file), and did not have the opportunity to address Internet research submitted by the Veteran in November 2010 or subsequent additional medical opinion evidence.  In this regard, after the September 2009 VA examination, additional evidence addressing the potential relationship between the Veteran's MS and his military service was received.  Such includes an April 2011 letter from Dr. Jones observing that "MS has a preclinical phase" and referring to in-service symptoms, but not stating whether those symptoms were MS or the pre-clinical stage of MS; a December 2011 Advisory Medical Opinion from the Co-director of the Environmental Health Program within the Veterans Health Administration (VHA) that not discuss headache or ocular symptoms and stated that the "4+" deep tendon reflexes (DTRs) noted in the service treatment records did not document the presence of clonus (identified as an indicator of MS) while citing to a treatise that referred to 4+ DTR as documentation of clonus; and an April 2012 letter from Dr. Jones identifying the DTR/clonus inconsistency in the December 2011 Advisory Opinion, but not further addressing the distinction between MS and its pre-clinical stage.  Therefore, an addendum opinion addressing all the relevant evidence should be obtained. 

As the Veteran has claimed to experience optic atrophy and left eye temporal pallor with legal blindness secondary to his MS, the issue of service connection for that eye disability is inextricably intertwined with the claim of service connection for MS and is deferred pending the outcome of the former claim.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Baltimore VA Medical Center dated prior to August 13, 2008 and all records from the Wilkes-Barre VA facility dated after September 15, 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with an opportunity to identify or submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  The records requests should include, but are not limited to, records from:

a. St. Luke's Hospital (Bethlehem, Pennsylvania);

b. DePaul Hospital (Norfolk, Virginia); 

c. Hershey Medical Center; 

d. Lehigh Valley Medical Center; 

e. Good Shepherd Long Term Care; 

f. Dr. Jones; and 

g. Dr. Byrd.

3.  After all outstanding records have been associated with the claims file, the file should be returned to the September 2009 VA neurological disorders examiner to provide an addendum opinion as to the nature and etiology of the Veteran's MS.  If the September 2009 VA examiner is not available, the claims file should be forwarded to a similarly qualified examiner to provide the requested opinion.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include an examination, if deemed necessary by the reviewing examiner.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's MS manifested during service, within the seven years following separation from service, or is causally related to any incident of service, to include his in-service complaints of headaches, blurred vision, and musculoskeletal pain as well as the November 1982 4+ DTRs.

In so doing, the examiner must explain, and discuss the significance of, any "pre-clinical phase" of MS as identified by Dr. Jones in his April 2011 letter.  The examiner also should refer to the Veteran's service records as well as to the August 2009 and September 2009 VA examination reports, December 2011 VHA Advisory Medical Opinion, both letters (April 2011 and April 2012) from Dr. Jones, the Internet research evidence submitted by the Veteran, and any treatment records associated with the file as a result of this Remand.

In offering any opinion(s), the examiner must consider the full record, to include the Veteran's contentions.  The rationale for any opinion offered should be provided.  Citations must be provided for any referenced medical research/authorities.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
          A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


